     Case 2:20-cv-01976-APG-EJY Document 43 Filed 04/19/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    STEPHEN M. SEELING; VIKKI L.                               Case No. 2:20-cv-01976-APG-EJY
      SEELING,
 5
                     Plaintiffs,                                               ORDER
 6
            v.
 7
      OLD VEGAS MANOR AND ESTATES
 8    HOMEOWNERS ASSOCIATION; OLD
      VEGAS RANCH LANDSCAPE
 9    MAINTENANCE ASSOCIATION; TOMMY
      URIBE; LARRY FRESINKSI; MARGARET
10    DENISE GUBLER; MARLA HOWARD;
      FIRST SERVICE RESIDENTIAL NV;
11    RICKY J. MCANALLY; DOES I-X; ROE
      CORPORATIONS I-X,
12
                     Defendants.
13

14          Pending before the Court is Defendants Old Vegas Ranch Landscape Maintenance
15   Association and Ricky J. McAnally’s Motion for Order to Compel Plaintiffs to File a Sworn
16   Statement to Address Apparent Ghost-Lawyering and Ghost-Writing Assistance and for Related
17   Relief. ECF No. 24. The Court has considered Defendants’ Motion, Plaintiffs’ Notice of Non-
18   Opposition together with the Declarations attached thereto (ECF No. 32), Defendants Old Vegas
19   Manor and Estates Homeowners Association, Tommy Uribe, Larry Fresinski, Margaret Denise
20   Gubler, Marla Howard, and First Service Residential NV’s Joinder to Motion (ECF No. 38) and, the
21   Joint Reply (ECF No. 34).
22          Defendants’ Motion provides a history of filings in this case that create the appearance, and
23   potential actuality, that Plaintiffs were (or are) receiving ghost lawyering or ghost writing assistance,
24   which is severely disfavored by this federal court and the State of Nevada. In response, Plaintiffs
25   filed a Notice of Non-Opposition to which two Declarations were attached. These Declarations are
26   identical with the exception of the name of the declarant and the signatures. The Declarations state:
27   “I … declare under penalty of perjury that I have not received any assistance from an attorney in the
28   drafting of any of the pleadings or motion-related papers that have been filed in Case No. 2:20-cv-
                                                       1
     Case 2:20-cv-01976-APG-EJY Document 43 Filed 04/19/21 Page 2 of 3




 1   01976-APG-EJY.” ECF No. 32 at 4-5. Plaintiffs argue that their Declarations render Defendants’

 2   Motion moot. In Reply, Defendants argue the issue presented by their Motion is not moot because

 3   the practice of ghost lawyering and writing includes the general prohibition against assistance from

 4   non-lawyers who nonetheless have legal training such as paralegals and legal assistants.

 5          In Handley v. Bank of Amer., N.A., 2:10-cv-01644-RLH-PAL, 2010 WL 4607014, at *1 (D.

 6   Nev. Nov. 4, 2010), the then-Chief Judge of the United States District Court for the District of

 7   Nevada explained:

 8                  In a Nevada court of law, only a licensed attorney—an active
                    member of the State Bar of Nevada admitted to practice under the
 9                  Nevada Supreme Court Rules (“SCR”)—is duly authorized to
                    represent a client. … An individual engages in the unauthorized
10                  practice of law when he engages in activities customarily performed
                    by licensed attorneys. … Examples of such activities include
11                  evaluating legal claims, filing documents, and appearing in court on
                    behalf of someone else. Id. In addition, a person who engages in
12                  the unauthorized practice of law may face criminal charges.
13                  Although an individual is entitled to represent himself or herself in
                    the district court, no rule or statute permits a non-attorney to
14                  represent any other person, a company, a trust, or any other entity in
                    Nevada courts. … Therefore, an individual has no right to be
15                  represented by an agent other than counsel in a court of law. ... The
                    overarching reason for requiring that only lawyers engage in the
16                  practice of law is to ensure that the public is served by those who
                    have demonstrated training and competence and who are subject to
17                  regulation and discipline.
18   (Internal citations and quote marks omitted.)

19          Here, Plaintiffs affirm they have not received assistance from an attorney when drafting any

20   documents filed in this case with the Court. This representation is good as far as it goes. However,

21   the Court requires more of the Plaintiffs.

22          Accordingly, IT IS HEREBY ORDERED that Plaintiffs shall each submit a declaration

23   under penalty of perjury swearing, if true, that he/she has received no assistance of any kind from

24   anyone with legal training for purposes of preparing, proofing or filing documents with the

25   Court. The declarations shall be provided within five (5) court days of the date of this Order.

26          IT IS FURTHER ORDERED that Plaintiffs shall either explain in their respective

27   declarations why they are unable or unwilling to speak with opposing counsel by phone or meet in

28
                                                      2
     Case 2:20-cv-01976-APG-EJY Document 43 Filed 04/19/21 Page 3 of 3




 1   person or shall henceforth cooperate in communications that include, as appropriate, telephone,

 2   video, and in person communications.

 3

 4          Dated this 19th day of April, 2021.

 5

 6

 7                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
